On rehearing.

Per Curiam.
In denying the motion for rehearing attention is called to the fact that no private property is escaping taxation under the decision in this case. Nor is there any probability that the fantastic consequences urged in support of the motion for rehearing will ensue. Public officials are presumed to do their duty and to use wisely and not abuse the powers conferred upon them.
It is rather absurd to say that property which is consumed in the transaction set forth in the opinion thereby escapes its share of the public burdens. No one has questioned the reasonableness or fairness of the actuarial basis of the transaction so far as it concerns the state. In this as in other matters of like kind questions of public policy are for the legislature, not the court.